Citation Nr: 1209774	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  03-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from January to October 1972.  

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision.  In February 2010, the Board denied the appellant's claim.  He appealed that decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim for further development as directed by a joint motion for remand (JMR).

In the decision, the Board had concluded that VA's duty to assist the appellant had been satisfied when he was scheduled for a Board hearing.  The appellant who was incarcerated at the time had requested that the Board postpone his hearing pending his parole.  The JMR concluded that VA had not contacted either the appellant or the SDCDF to determine whether a teleconference hearing would be possible given the appellant's extenuating circumstances be scheduled for a hearing.  

In accordance with the JMR, the Board sent the appellant a letter at his prison address in August 2011 offering him several options for a hearing.  This letter was eventually returned in October 2011, and the returned mail indicated that the appellant had been paroled.  

The appellant, and his representative, were then sent a letter in December 2011 offering the appellant hearing options, and providing him with 30 days to respond.  The letter informed the appellant that if no response was received within 30 days that it would be assumed that he no longer desired a hearing.  

No response was received from either the appellant or his representative, and it is thus concluded that the appellant no longer desires a Board hearing.  If this is incorrect, either the appellant or his representative should notify VA immediately.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In a March 2011 letter, the appellant's representative stated that the appellant had been receiving ongoing treatment for his psychiatric disability from the Donovan State Prison Mental Health Department.  The representative asserted that he believed that these records would support the appellant's claim for service connection.  

The Veteran's attorney gave no reason as to why he, or the Veteran did not obtain these records himself.

In this regard, it is important to note that this case was been delayed years by the actions of the JMR and then, when the Veteran was released from prison, giving him the opportunity to attend a hearing, he does not do so, making the point of the JMR superfluous.

Instead, the attorney for the Veteran provides another reason for remand/delay.  Such actions do not serve the interests of the Veteran or the VA.  A further remand of this case will not be granted.  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

In any event, the case is REMANDED for the following action:

1.  Contact the Donovan State Prison Mental Health Department and request any treatment records they have describing treatment of the appellant.  If any records are archived, they should be requested.  A negative response is requested if no records are available.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

